Citation Nr: 1514121	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  14-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active service from August 1988 to August 1992.  The Veteran also had a subsequent period of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

At the videoconference hearing, the Veteran raised a claim of service connection for a psychiatric disorder.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's low back degenerative disc disease had its onset in service.

2.  The Veteran's cervical spine degenerative disc disease had its onset in service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the low back was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Degenerative disc disease of the cervical spine was incurred in service..  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that the appellant's current low back and neck disabilities were caused by a fall he took while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, the post-service record shows the Veteran being diagnosed with lumbosacral and cervical degenerative disc disease.  Moreover, not only do service treatment records dated in November 1989 document the Veteran's fall with subsequent complaints of low back pain diagnosed as a strain, but the record contains July 2014 and February 2015 letters from his private healthcare providers in which they relate his current low back and neck disabilities to this documented in-service fall.  Furthermore, the record includes statements from the Veteran family members in which they both competently and credibly reported that the appellant had observable symptoms of low back and neck disabilities shortly after his separation from military service and prior to his post-service motor vehicle accidents in which he again injured his low back and neck.   See Davidson.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for low back and neck disabilities is warranted because the disabilities had their onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for degenerative disc disease of the low back is granted.

Service connection for cervical spine degenerative disc disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


